                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

JAMES HOWARD CROSBY, #256 668,               )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    ) CIVIL ACTION NO. 2:19-CV-45-WHA
                                             )
ALABAMA DEPARTMENT OF                        )
CORRECTIONS, et al.,                         )
                                             )
       Defendants.                           )


                                             ORDER

   This case is before the court on a Recommendation of the Magistrate Judge entered on May 9,

2019. Doc. 11. There being no timely objection filed to the Recommendation, and upon an

independent review of the file, the Recommendation is ADOPTED, and it is hereby

   ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to prosecute

this action and comply with the orders of the court.

       A final judgment will be entered separately.

       Done, this 31st day of May 2019.




                                        /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
